 

Exhibit 10.51

AMENDMENT #1 TO

EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDMENT #1 TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is made
and entered into as of this 7th day of December 2016 (the “Effective Date”), by
and between SeaWorld Entertainment, Inc., a Delaware corporation (the
“Company”), and Peter Crage (the “Executive”).  

W I T N E S S E T H :

WHEREAS, the Company and Executive previously entered into the Executive
Employment Agreement dated as of August 17, 2015 (the “Employment Agreement”);

WHEREAS, the Company and Executive wish to amend the Employment Agreement in
certain respects, effective as of the Effective Date; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved an amendment to the Employment Agreement as set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

1.Amendment to the Annual Bonus. Section 4(b) of the Employment Agreement is
hereby amended and restated in its entirety to read as  follows:

 

Annual Bonus.  During the Term of Employment, Executive shall be eligible to
participate in the annual bonus plan adopted by the Company from time to time
(the “Annual Bonus Plan”), pursuant to which Executive shall be eligible to
receive an annual incentive bonus award for the current fiscal year, and for
each subsequent year during the Term of Employment (the “Annual Bonus”). The
target Annual Bonus for each such fiscal year (the “Target Annual Bonus”)
starting with fiscal year 2017 shall be not less than 80% of Base Salary, with
the actual Annual Bonus payable under the Annual Bonus Plan being based upon the
level of achievement of Company and/or individual performance objectives for
such fiscal year, as established by the Compensation Committee and communicated
to Executive. The Annual Bonus shall otherwise be subject to the terms and
conditions of the Annual Bonus Plan. Any earned Annual Bonus for a fiscal year
shall be paid to the Executive at the same time as annual bonuses are generally
payable to other senior executives of the Company, subject to Executive’s
continuous employment through the applicable performance period, but in no event
later than the 15th day of the third month following the close of such fiscal
year, unless the Executive shall elect to defer the receipt of such Annual Bonus
pursuant to an arrangement that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

2.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Employment Agreement shall remain in full force
and effect.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Employment Agreement other than as set
forth herein.

 

3.Choice of Law; Jurisdiction; Venue. This Amendment shall be governed by and
construed in accordance with the laws of the state of Florida without regard to
conflicts of laws.

 

4.Counterparts.  This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

***


[Signatures to appear on the following pages.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has executed this Amendment as of the date first
above written.

SEAWORLD ENTERTAINMENT, INC.

[g2017030103094681617336.jpg]____________________________________
By: G. Anthony (Tony) Taylor
Title: Chief Legal Officer, General Counsel and Corporate Secretary

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has executed this Amendment as of the date
first above written.

 

 

EXECUTIVE

/s/ Peter Crage
Peter Crage

 

 